IN THE SUPREME COURT OF THE STATE OF DELAWARE

STEVEN KELLAM,                         §
                                       §     No. 201, 2018
      Defendant Below,                 §
      Appellant,                       §     Court Below: Superior Court
                                       §     of the State of Delaware
      v.                               §
                                       §     ID No. 1506014357A
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: June 12, 2019
                          Decided:   June 13, 2019

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                    ORDER

      (1)    The appellant and defendant below, Steven Kellam, appeals from jury

convictions and a sentencing order in the Superior Court for various charges,

including two counts of first-degree murder, one count of racketeering, and multiple

counts of home invasion and first-degree robbery. On appeal, Kellam objects to the

Superior Court’s admission of certain wiretapped phone calls between him and his

codefendants and to the limiting instruction that the trial judge gave the jury as to

the use of those phone calls.
       (2)     As to the admission of the wiretapped calls, we hold that the Superior

Court did not abuse its discretion in admitting this evidence and affirm on the basis

of its pertinent rulings from the bench.1

       (3)     As to the limiting instruction, to which Kellam did not object below,

we hold that the Superior Court did not commit plain error in giving that instruction.

The instruction made clear—multiple times—that the jury was to use the calls not

as character evidence,2 but only to support the State’s claims of a common scheme

for the racketeering charge and accomplice liability in directing the codefendants to

commit the other offenses.3

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                                    BY THE COURT:
                                                    /s/ Leo E. Strine, Jr.
                                                    Chief Justice




1
  App. to Opening Br. at A171–79 (Pretrial Hearing Transcript).
2
  Id. at A1244–45 (Jury Instructions) (“I repeat to you: You may not use this evidence as proof
that the defendant is a bad person and, therefore, probably committed the charged offenses.”).
3
  Id. (“You may only use the wiretap evidence occurring after January 2015 in considering
whether the evidence supports or does not support the State’s claims of a common scheme and
accomplice liability in directing the co-defendants.”).
                                                2